DETAILED ACTION
The communication dated 3/23/2022 has been entered and fully considered.
Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 11-13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oh U.S. Publication 2008/0282490 (henceforth referred to as Oh) in view of Lee U.S. Publication 2001/0027586 (henceforth referred to as Lee).
As for claim 1, Oh teaches a suction brush (paragraph [0039]; Fig. 1), equivalent to the claimed nozzle, for a vacuum cleaner (paragraph [0039]; Fig. 1), equivalent to the cleaner, comprising: a brush main body (paragraph [0040]; Fig. 1: part 10), equivalent to the claimed nozzle housing, forming a suction port (paragraph [0041]; Fig. 2: part 13a), equivalent to the claimed suction flow path, through which air including dust flows; a second cover (paragraph [0043]; Fig. 2: part 18b), equivalent to the claimed flow path forming portion, provided in brush main body 10 so as to cover suction port 13a; a first duster rotating plate (paragraph [0040]; Fig. 1: part 41), equivalent to the claimed first rotation plate, and a second duster rotating plate (paragraph [0040]; Fig. 1: part 42), equivalent to the claimed second rotation plate, arranged on a lower side of brush main body 10 and spaced apart from each other in a first direction, each of first duster rotating plate 41 and second duster rotating plate 42 configured to support dusters (paragraph [0047]; Fig. 1: parts 71-72), equivalent to the claimed mop; a first driving device (paragraph [0040]; Fig. 3) disposed at a first side of second cover 18b (paragraph [0043]; Figs. 2-3), the first driving device including a first turbine fan (paragraph [0040]; Fig. 3: part 20; specifically, the left side of first turbine fan 20 depicted as a separate half of first turbine fan 20), analogous to the claimed first driving motor, configured to drive first duster rotating plate 41 (paragraph [0044]; Fig. 3); and a second driving device (paragraph [0040]; Fig. 3) disposed on a second side of second cover 18b (paragraph [0043]; Figs. 2-3), the second driving device including a second turbine fan (paragraph [0040]; Fig. 3: part 20; specifically, the right side of first turbine fan 20 depicted as a separate half of first turbine fan 20), analogous to the claimed second driving motor, configured to drive second duster rotating plate 42 (paragraph [0044]; Fig. 3).
Oh differs from the instant claims in failing to teach that first turbine fan 20 and second turbine fan 20 are driving motors.
Lee, however, teaches a similar vacuum cleaner (paragraph [0032]; Figs. 1-2). Lee teaches that bi-directional rotary motor (paragraph [0034]; Fig. 2: part 50), equivalent to the claimed first and second driving motors, is a driving motor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first turbine fan and the second turbine fan taught by Oh with the rotary motor taught by Lee to achieve the predictable result of a suction brush for a vacuum cleaner with a rotary motor used as the first turbine fan and the second turbine fan as a mere substitution of equivalents. It is old and well known to substitute one functioning component, like a turbine fan, for another equally-functioning rotary motor, due to size/space design criteria, the manufacturing expense thereof, or purely for aesthetics (See MPEP § 2144.06, II. Substituting Equivalents Known For The Same Purpose). All of the claimed elements were known in the prior art and one of ordinary skill in the art before the effective filing date of the claimed invention could have combined the elements as claimed by known methods with no change in their respective functions, and the combination of known old elements into a single device would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.
As for claim 2, Oh further teaches that second cover 18b partitions a space in which the first driving device and the second driving device are positioned from suction port 13a (paragraph [0043]; Figs. 2-3).
As for claim 3, Oh and Lee differ from the instant claims in failing to teach that second cover 18b forms at least a portion of suction port 13a extending in a second direction, the second direction being perpendicular to the first direction. However, absent the demonstration of any new or unobvious results, the claimed configuration is considered by Examiner to be prima facie obvious as a rearrangement of parts. It is old and well known to rearrange parts, with no change in their respective functions, due to size/space design criteria, the manufacturing expense thereof or purely for aesthetics. See MPEP § 2144.04, VI, C. Rearrangement of Parts.
As for claim 4, Oh and Lee differ from the instant claims in failing to teach that second cover 18b extends in a front and rear direction. However, absent the demonstration of any new or unobvious results, the claimed configuration is considered by Examiner to be prima facie obvious as a rearrangement of parts. It is old and well known to rearrange parts, with no change in their respective functions, due to size/space design criteria, the manufacturing expense thereof or purely for aesthetics. See MPEP § 2144.04, VI, C. Rearrangement of Parts.
As for claim 5, Oh further teaches that the first driving device and the second driving device are symmetrically disposed with respect to second cover 18b (paragraph [0043]; Figs. 2-3).
As for claim 11, Oh further teaches that a center line of second cover 18b is disposed between a first rotation center of first duster rotating plate 41 and a second rotation center of second duster rotating plate 42 (paragraph [0043]; Figs. 2-3).
As for claim 12, Oh further teaches that an axis of first turbine fan 20 and an axis of second turbine fan 20 are symmetrically disposed with respect to a center line of second cover 18b (paragraphs [0042]-[0043]; Figs. 1-3).
As for claim 13, Oh further teaches that the axis of first turbine fan 20 and the axis of second turbine fan 20 are positioned on brush main body 10 and disposed along an extension direction of second cover 18b (paragraphs [0042]-[0043]; Figs. 1-3).
As for claim 19, Oh further teaches that second cover 18b is formed in a central portion of brush main body 10 (paragraph [0043]; Figs. 2-3).
As for claim 20, Oh further teaches that second cover 18b extends from a front part of brush main body 10 to a connection tube (paragraph [0041]; Fig. 1: part 10a), connection tube 10a being configured to be coupled to the vacuum cleaner (paragraph [0041]; Fig. 1).

Allowable Subject Matter
Claims 6-10 and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711